Case 2:17-cv-07716-JMV-SCM Document 86 Filed 06/12/19 Page 1 of 2 PageID: 1012
                                                                                                                                                                                 William C. Baton
                                                                                                                                                                        Phone: (973) 286-6722
                                                                                                                                                                            Fax: (973) 286-6815
                                                                                                                                                                                 wbaton@saul.com
                                                                                                                                                                                   www.saul.com



                                                                                                                   June 12, 2019

 VIA ECF

 The Honorable Steven C. Mannion, U.S.M.J.
 United States District Court
 Martin Luther King, Jr. Federal Building
 50 Walnut Street
 Newark, New Jersey 07102

        Re:          Shire US, Inc. v. Allergan, Inc., et al.
                     Civil Action No. 17-7716 (JMV)(SCM)

 Dear Judge Mannion:

         This firm, together with Haug Partners LLP, represents Plaintiff Shire US, Inc. (“Shire”)
 in the above-referenced matter. Shire and Defendants Allergan, Inc., Allergan Sales, LLC, and
 Allergan USA, Inc. (collectively, “Allergan”) hereby jointly submit this letter regarding the
 status teleconference the Court scheduled for June 20, 2019 at 4:45 p.m. (D.I. 83).

        The parties have agreed to the following joint agenda, which lists issues that could be
 discussed with Your Honor, pursuant to the Court’s Pretrial Scheduling Order (D.I. 36) and the
 March 12, 2019 Text Order (D.I. 74):

    1. Party and Non-Party Discovery To-Date

              a. Report on productions of party documents to date and what remains to be done.

              b. Report on the status of non-party discovery.

    2. The Parties’ Request to Extend the Deadline for Fact Discovery

              a. Under the Court’s March 12, 2019 Text Order, fact discovery is to be completed
                 by August 30, 2019 (D.I. 74), but the parties have requested this deadline be
                 extended up to and including April 30, 2020.

              b. The parties’ reasons for seeking the extension are set forth in their June 12, 2019
                 letter to Your Honor (D.I. 85).




           O n e R i v e r f r o n t P l a z a , S u i t e 1 5 2 0 N e w a r k , N J 0 7 1 0 2 - 5 4 2 6 P h o n e : ( 9 7 3 ) 2 8 6 - 6 7 0 0 Fa x : ( 9 7 3 ) 2 8 6 -6 8 0 0


   DELAWARE FLORIDA ILLINOIS MARYLAND MASSACHUSETTS NEW JERSEY NEW YORK PENNSYLVANIA WASHINGTON, DC
                                                                    A DELAWARE LIMITED LIABILITY PARTNERSHIP
Case 2:17-cv-07716-JMV-SCM Document 86 Filed 06/12/19 Page 2 of 2 PageID: 1013
 Hon. Steven C. Mannion, U.S.M.J.
 June 12, 2019
 Page 2



       The parties look forward to discussing the above issues and any other issues that Your
 Honor wishes to address. Thank you for Your Honor’s kind attention to this matter.

                                                        Respectfully yours,




                                                        William C. Baton
 cc: Counsel of Record (via e-mail)
